



Exhibit 10.1


Enhanced Severance Pay Plan


As Amended and Restated Effective October 1, 2017
Section 1. Introduction
a. Purpose
Cerner Corporation and its United States-based wholly-owned subsidiaries
("Cerner") value the contributions of their Associates and take measures to
create and maintain a productive and fulfilling work environment. However,
Cerner recognizes that business needs, an Associate's work performance or other
reasons may require termination of employment. At any point during an
Associate's employment, Cerner may choose to terminate the employment
relationship.
Because employment with Cerner is at-will, Cerner has no obligation to
compensate any Associate upon termination from his or her employment other than
as may be provided in that Associate's Employment Agreement or as specifically
set forth in this Enhanced Severance Pay Plan ("Plan"). Cerner values its
Associates and is interested in helping to mitigate the financial hardship
caused by business conditions or other factors necessitating a termination.
b. Overview
Generally, this Plan provides enhanced Severance Benefits to Associates upon
either a (i) "Non-CIC Severance" or (ii) "CIC Severance", as such terms are
defined herein. Cerner expressly reserves the right to amend or terminate this
Plan, or the benefits provided hereunder, at any time; provided, however, that
no such amendment or termination shall occur with respect to the CIC Severance
Benefits after the occurrence of a Change in Control.
c. Summary Plan Description
This Plan document also constitutes the Summary Plan Description for the Plan.
Section 2. Definitions
Certain capitalized terms used herein are defined parenthetically throughout
this Plan and/or defined in this Section 2.
a. Associate
“Associate” means an employee of Cerner.
b. Beneficial Ownership
"Beneficial Ownership", "Beneficial Owner" or "Beneficially Own" shall have the
same meaning as such terms are used in Rule 13d-3 of the Exchange Act.
c. Board
"Board" means the Board of Directors of Cerner Corporation.
d. Cause
"Cause" means an Eligible Associate's (i) material breach of his/her Employment
Agreement or material neglect of his/her duties and responsibilities thereunder,
(ii) fraud against Cerner, (iii) misappropriation of Cerner's assets, (iv)
embezzlement from Cerner, (v) theft from Cerner, (vi) acts resulting in the
arrest and indictment for a crime involving drug abuse, violence, dishonesty or
theft or (vii) act or failure to take any action that results in a violation of
the Sarbanes-Oxley Act of 2002, or any related statutes, laws or regulations.
e. Change in Control
"Change in Control" means:
1.
The acquisition by any "Person" (as the term "person" is used for purposes of
Section 13(d) or 14(d) of the Exchange Act) of Beneficial Ownership of
thirty-five percent (35%) or more of either: (A) the then outstanding shares of
common stock of Cerner Corporation (the "Outstanding Cerner Common Stock"), or
(B) the combined voting power of the then outstanding voting securities of
Cerner Corporation entitled to vote generally in the election of the Board's
directors (the "Outstanding Cerner Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (X) any acquisition directly from Cerner, (Y)
any acquisition by Cerner or (Z) any acquisition by any Associate benefit






--------------------------------------------------------------------------------





plan (or related trust) sponsored or maintained by Cerner Corporation or any
corporation controlled by Cerner; or
2.
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Board director subsequent to
the date hereof whose appointment or election, or nomination for election by
Cerner's shareholders, was approved by a vote of at least a majority of the
Board directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Board directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

3.
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Cerner (a "Business
Combination"), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Cerner Common Stock and Outstanding
Cerner Voting Securities immediately prior to such Business Combination
Beneficially Own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of Cerner Corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns Cerner or all or substantially all of Cerner's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Cerner Common Stock and Outstanding Cerner Voting
Securities, as the case may be, (B) no Person (excluding any Associate benefit
plan (or related trust) of Cerner or such corporation resulting from such
Business Combination) Beneficially Owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of Cerner Corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the Board resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

4.
Approval by the shareholders of Cerner Corporation of a complete liquidation or
dissolution of Cerner.

f. CIC Protected Period
"CIC Protected Period" means the period beginning on the effective date of a
Change in Control and ending on the one-year anniversary of such effective date.
g. CIC Severance
"CIC Severance" means, at any time during the CIC Protected Period, an Eligible
Associate's termination of employment with Cerner (or its successor), that also
qualifies as a separation from service under Section 409A of the Code, due to
(i) Cerner's (or its successor’s) termination without Cause of the Eligible
Associate's employment, or (ii) the Eligible Associate's resignation for Good
Reason.
h. CIC Severance Benefits
"CIC Severance Benefits" means those severance benefits set forth in Section
4(b) that, provided an Eligible Associate is entitled to receive such benefits
in accordance with Section 3, the Eligible Associate receives following a CIC
Severance.
i. CIC Week of Severance Pay
A "CIC Week of Severance Pay" means an Eligible Associate's: (i) regular weekly
base rate of pay in effect on the effective date of a CIC Severance (prior to
any reductions taken for payroll taxes, income tax withholdings, elective
deferrals made to or in connection with Cerner's Associate benefit plans or
Executive Deferred Compensation Plan, and excluding any overtime, bonuses,
commissions, premium pay, benefits, expense reimbursements, etc.), plus (ii) the
average annual cash bonus the Associate had received from Cerner during the
three (3) years preceding the CIC Severance (prior to any reductions taken for
payroll taxes, income tax withholdings, elective deferrals made to or in
connection with Cerner's Associate benefit plans or Executive Deferred
Compensation Plan, and excluding any overtime, bonuses, commissions, premium
pay, benefits, expense reimbursements, etc.), divided by 52 weeks. For example,
a CIC Week of Severance Pay for an Eligible Associate whose: (i) annual base
salary (excluding the pay and benefits listed above) is $52,000, and (ii) whose
average annual cash bonus received during the three (3) years preceding the CIC
Severance is $15,600, would be $1,000 ($52,000/52 weeks) plus $300 ($15,600/52
weeks), equaling a CIC Week of Severance Pay of $1,300. Cerner’s cash bonus plan
currently pays a bonus, if earned, following each





--------------------------------------------------------------------------------





fiscal quarter of Cerner. When calculating the average annual cash bonus, the
actual cash bonus paid to the Associate (or earned but not yet paid for the most
recent full fiscal quarter preceding the CIC Severance) for the twelve (12)
consecutive full Cerner fiscal quarters immediately preceding the CIC Severance
shall be included in the calculation of the Associate’s average annual cash
bonus for the three (3) years preceding the CIC Severance. If the Associate has
not been employed by Cerner for twelve (12) consecutive full Cerner fiscal
quarters immediately prior to the CIC Severance, the average annual cash bonus
received by such Associate shall be calculated based on the number of
consecutive full fiscal quarters the Associate has been employed by Cerner
immediately prior to the CIC Severance and adjusted to equal a yearly average.
For avoidance of all doubt, the calculation of average annual cash bonus shall
not include any sales commissions or similar payments received by an Associate
based on individual sales or contracts signed with Cerner clients.
j. COBRA
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
k. Code
"Code" means the Internal Revenue Code of 1986, as amended.
l. Eligible Associate
"Eligible Associate" means an individual who: (i) is a permanent, full-time
Associate on the U.S. payroll of Cerner, as determined by Cerner's employment
records; and (ii) has entered into an Employment Agreement. The determination of
whether an Associate is an Eligible Associate shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be binding
and conclusive on all persons. In no event shall part-time Associates, interns
or independent contractors be Eligible Associates.
m. Employment Agreement
"Employment Agreement" means an Eligible Associate's then current Cerner
Associate Employment Agreement, as amended, supplemented or otherwise modified,
with Cerner.
n. Exchange Act
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
o. Excess Severance Benefit
"Excess Severance Benefits" means any Severance Benefits that exceed the limit
provided in Treas. Reg. Section 1.409A-1(b)(9)(iii).
p. Good Reason
"Good Reason" means, without an Eligible Associate's express written consent:
(i) a material adverse change in the Eligible Associate's authority, duties or
job responsibilities (except for such subordination in duties and job
responsibilities as may normally be required due to Cerner's change from an
independent business entity to a subsidiary or division of another corporate
entity); or (ii) a reduction of 5% or more to an Eligible Associate's annual
salary and cash bonus opportunity in effect prior to the Change in Control;
provided, however, the Eligible Associate must provide notice to Cerner (or its
successors) within 30 days after the adverse change or reduction and must give
Cerner (or its successors) at least 30 days to remedy the event or condition. In
no event will an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by Cerner (or its successors) constitute Good
Reason.
q. Non-CIC Severance
"Non-CIC Severance" means at any time, other than during a CIC Protected Period,
an Eligible Associate's termination of employment with Cerner, that also
qualifies as a separation from service under Section 409A of the Code, by
Cerner, other than for Cause, due to reorganization, restructuring,
unsatisfactory work performance (other than where such unsatisfactory work
performance is deliberate), or for other reasons as determined by the Plan
Administrator in its sole discretion to constitute a Non-CIC Severance. Without
limitation, the following events and reasons shall not constitute a Non-CIC
Severance:
1.
death;

2.
disability;

3.
voluntary resignation (regardless of the circumstances surrounding the Eligible
Associate's decision to resign);

4.
retirement;

5.
discharge by Cerner for any other work related reason other than redundancy or
unsatisfactory work performance (including, without limitation, absenteeism,
misconduct, refusal to transfer to an equivalent






--------------------------------------------------------------------------------





position that does not require relocation, failure to return to work after an
approved leave of absence, insubordination, violation of Cerner's rules or
policies, dishonesty, deliberate unsatisfactory performance, etc.);
6.
CIC Severance; or

7.
termination for Cause.

r. Non-CIC Severance Benefits
"Non-CIC Severance Benefits" means those severance benefits set forth in Section
4(a) that, provided an Eligible Associate is entitled to receive such benefits
in accordance with Section 3, the Eligible Associate receives following a
Non-CIC Severance.
s. Plan Administrator
"Plan Administrator" means the person or entity specified as such in Section 7.
t. Role Level
"Role Level" means an Eligible Associate's designated category of employment as
specified by Cerner's current employment classification hierarchy. In the event
Cerner changes its hierarchy structure, the Role Levels specified in this Plan
shall refer to the equivalent Role Level under any new classification scheme.
u. Severance Benefits
“Severance Benefits” means either CIC Severance Benefits or Non-CIC Severance
Benefits.
v. Specified Associate
"Specified Associate" means an Associate that would be a "specified employee" as
defined in Section 409A(a)(2)(B)(i) of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder.
w. Week of Severance Pay
"Week of Severance Pay" means an Eligible Associate's regular weekly base rate
of pay in effect on the effective date of a Non-CIC Severance (prior to any
reductions taken for payroll taxes, income tax withholdings, elective deferrals
made to or in connection with Cerner's Associate benefit plans or Executive
Deferred Compensation Plan, and excluding any overtime, bonuses, commissions,
premium pay, benefits, expense reimbursements, etc.). For example, a Week of
Severance Pay for an Eligible Associate whose annual base salary as of the
Non-CIC Severance (excluding the pay and benefits listed above) is $52,000,
would be $1,000 ($52,000/52 weeks).
x. Year of Service
"Year of Service" means, with respect to an Eligible Associate, each period of
twelve (12) consecutive months of full-time employment by Eligible Associate
with Cerner beginning with the Associate's full-time employment commencement
date with Cerner and ending with the day preceding the anniversary of such date
in the next and all succeeding years. No partial Years of Service shall be
credited under this Plan nor will prorated Severance Benefits be paid for any
fractional Year of Service.
Section 3. Entitlement for Severance Benefits
a. Entitlement
Subject to the exceptions set forth below in Section 3(b), an Eligible Associate
shall be entitled to receive either the Non-CIC Severance Benefits or the CIC
Severance Benefits described below in Section 4, upon experiencing a Non-CIC
Severance or CIC Severance, respectively, and provided that the following
conditions are satisfied:
1.
The Eligible Associate's termination of employment with Cerner must have
constituted either a CIC Severance or Non-CIC Severance. In no event shall an
Associate’s leave during one of Cerner’s recognized leave programs constitute a
termination of employment event under this Plan,

2.
Following or in connection with the Eligible Associate's termination of
employment, the Eligible Associate must comply with all transition assistance
requests of Cerner, to Cerner's satisfaction, such as aiding in the location of
files and documents, returning all Cerner property and repaying any amounts owed
Cerner, and

3.
With respect to and in connection with a Non-CIC Severance only, the Eligible
Associate has executed and delivered to Cerner (and not revoked by the end of
any applicable revocation period) a Severance and Release Agreement with Cerner,
such agreement providing for an irrevocable and complete release of all present
and future claims by the Eligible Associate, within twenty-one (21) days or
forty-five (45) days, whichever period is required under applicable law. The end
of any applicable revocation period, which in no event is to exceed seven (7)
days (unless otherwise required by applicable law), is referred to in this Plan
as the “Release Period Deadline.”






--------------------------------------------------------------------------------





b. Exceptions to Severance Entitlement
An Eligible Associate will not receive Severance Benefits under this Plan in the
following circumstances, as determined in the Plan Administrator's sole
discretion:
1.
Any of (a) the Eligible Associate's Employment Agreement (or amendments or
supplement thereto), (b) another broad-based Cerner severance plan or policy, or
(c) any other agreement with Cerner providing for severance payments upon the
Associate’s involuntary termination from Cerner, provide that none of the
benefits provided under this Plan shall apply to the Associate or such
agreement, plan or policy provides that it shall apply to the Associate.

2.
The Associate breaches the terms and conditions of his/her Employment Agreement
(including, without limitation, violating the non-competition provisions
thereof).

3.
With respect to Non-CIC Severance Benefits only: (a) the Eligible Associate's
employment termination is in connection with the sale, divesture or other
disposition of the stock or assets of any subsidiary, division or other
operating unit of Cerner or any of its subsidiaries ("Operating Unit") (or part
thereof) which does not constitute a Change in Control (a "Transaction"), and
the Eligible Associate is offered continued employment, or continues in
employment, with the divested Operating Unit (or part thereof) or the purchaser
of the stock or assets of the Operating Unit (or part thereof), or one of such
purchaser's affiliates (the "Post-Transaction Employer"), as the case may be, on
terms and conditions that would not constitute Good Reason, and (b) Cerner
obtains an agreement from the Post-Transaction Employer, enforceable by the
Eligible Associate, to provide (or Cerner agrees to provide) severance pay, if
the Eligible Associate accepts the offered employment or continues in employment
with the Post-Transaction Employer or its affiliates following the Transaction,
at least equal to the severance pay set forth in Section 4(a) payable upon a
Non-CIC Severance termination of the Eligible Associate's employment with the
Post-Transaction Employer or its affiliates within the six (6) month period
following the Transaction. For purposes of this Section 3(b)(3), the term "Good
Reason" shall have the meaning ascribed to it in this Plan, but the term
"Cerner" as it is used in such definition shall be deemed to refer to the
Post-Transaction Employer employing the Eligible Associate after the
Transaction. For avoidance of doubt, in the circumstances described in the first
sentence of this Section 3(b)(3), the Eligible Associate shall not be entitled
to receive Non-CIC Severance Benefits under Section 4(a) whether or not the
Eligible Associate accepts the offered employment or continues in employment.
Except as to separate severance benefits Cerner may itself expressly agree to in
writing to provide in connection with a Transaction (as contemplated by subpart
(b) of the first sentence of this Section 3(b)(3)), the provisions of this
Section 3(b)(3) do not create any entitlement to Severance Benefits from Cerner
in any circumstances whatsoever and are to be construed solely as a limitation
on such entitlement in the circumstances herein set forth.

Section 4. Severance Benefits
a. Non-CIC Severance Benefits
If the termination of an Eligible Associate's employment constitutes a Non-CIC
Severance, Cerner shall pay the Eligible Associate an amount of severance pay
based on the Eligible Associate's Role Level and Years of Service with Cerner as
of the effective date of such termination. The amount of such severance pay
shall be equal to: (i) a Week of Severance Pay for such Eligible Associate
multiplied by (ii) that number set forth in a severance matrix, adopted
periodically by management, outlining the severance benefits to which Eligible
Associates shall be entitled (“Severance Matrix”). The Severance Matrix shall be
attached hereto as Exhibit A, and dated to reflect the most recent adoption date
by management.
b. CIC Severance Benefits
If the termination of an Eligible Associate's employment constitutes a CIC
Severance, Cerner shall pay the Eligible Associate an amount of severance pay
based on the Eligible Associate's Role Level and Years of Service with Cerner as
of the effective date of such termination. The amount of such CIC Severance
Benefits shall be equal to: (i) a CIC Week of Severance Pay for such Eligible
Associate multiplied by (ii) that number set forth in the current Severance
Matrix, multiplied by 1.5.
c. Form of Payment
1.
Before any Change in Control and except with respect to Excess Severance
Benefits, and following receipt of the signed Severance and Release Agreement
document and the expiration of the applicable Release Period Deadline, all
Non-CIC Severance Benefits shall be paid in a lump sum or, if the Plan
Administrator elects, as salary continuation (without interest) on regularly
scheduled paydays of Cerner for the applicable severance period or some other
method, but in no event shall payments continue beyond the last day of the
twenty-fourth (24th) month following the month in which the Non-CIC Severance
occurs.






--------------------------------------------------------------------------------





2.
Before a Change in Control, all Non-CIC Severance Benefits which are Excess
Severance Benefits shall be paid in a lump sum as soon as practicable within 75
days of the Non-CIC Severance.

3.
After a Change in Control and subject to the immediately following sentence, all
Severance Benefits shall be paid in lump sum and (A) if the Severance Benefits
are on account of a Non-CIC Severance, such that the payment of such benefits is
subject to the Severance and Release Agreement requirements described above in
Section 3(a)(3), such Non-CIC Severance Benefits shall be paid on the last day
of the Release Period Deadline, and (B) if the Severance Benefits are on account
of a CIC Severance, such that the payment of such benefits is not subject to the
Severance and Release Agreement requirements described above in Section 3(a)(3),
such CIC Severance Benefits shall be paid within seventy-five (75) days of the
CIC Severance. Notwithstanding the immediately preceding sentence, if the
Associate receiving any Severance Payment subject to this Section 4(c)(3) is a
Specified Associate, then the payment of any Severance Benefits shall be delayed
until and paid on the first day of the seventh month following the CIC or
Non-CIC Severance.

4.
All Severance Benefit payments are subject to the offset provisions of Section
6(c) of the Plan.

d. Withholding
All Severance Benefits made under this Plan will be subject to applicable
withholding for federal, state and local taxes. If any Eligible Associate is
indebted to Cerner at his or her termination date, Cerner reserves the right to
offset any Severance Benefits under this Plan by the amount of such
indebtedness.
Section 5. Employment
a. No Modification of Associate Employment Agreements
This Plan shall not modify any terms of an Eligible Associate's Employment
Agreement, including but not limited to the type of employment relationship, the
Associate's obligations and continuing obligations set forth therein.
b. Limitation on Associate Rights
This Plan shall not give any Associate the right to be retained in the service
of Cerner or interfere with or restrict the right of Cerner to terminate the
employment of any Associate.
c. Changed Decisions
Cerner has the right to cancel or reschedule the effective date of an Eligible
Associate's employment termination. An Eligible Associate will not be eligible
for any Severance Benefits under this Plan if the Eligible Associate's
employment termination is canceled by Cerner, or if the Eligible Associate is
offered an opportunity to return to work or have his or her employment
reinstated with Cerner.
Section 6. Relation to Other Benefits and Pay
a. COBRA
Associates and their dependents covered under one or more of Cerner's group
health plans may be eligible for continuation coverage pursuant to the federal
COBRA law. This Plan does not provide Associates or their dependents with any
greater right to continuation coverage than what the federal COBRA law requires.
b. Other Benefit Plans
Eligibility, coverage and benefits under other Cerner benefit plans (e.g., any
group life, disability, accidental death, retirement, stock plans, etc.) are
governed by the terms of those respective plans. This Plan does not provide
Associates or their beneficiaries and dependents with any greater eligibility,
coverage or benefits than what such plans provide.
c. Offset of Benefits and Integration with Other Payments
Except as may otherwise be specifically provided for in an Associate's
Employment Agreement or any other agreement with Cerner and subject to the
immediately following sentence, the amount of any Severance Benefits paid under
this Plan will be offset by any other severance-type payments an Eligible
Associate may otherwise be entitled to receive from Cerner, including under an
Employment Agreement or other agreement with Cerner that provides for payments
upon the Associate’s involuntary termination from Cerner (with relating to a
change in control or otherwise), pay-in-lieu of notice, severance pay, workers
compensation wage replacement, disability pay, or similar benefits or pay under
other benefit plans, severance programs, employment agreements, transaction
documents or applicable laws, such as the WARN Act. Notwithstanding the
foregoing, in no event shall the timing of any payment which is otherwise
subject to Code section 409A be modified if such modification would result in a
violation of Code section 409A and, in such event, all severance payments from
Cerner shall be made in a manner, as determined by the Plan Administrator in its
sole discretion, that would allow both this Plan and the other plan or agreement
to operate in compliance with Code section 409A. In no event however shall this
provision preclude an otherwise Eligible Associate from receiving any payments
under a Cerner Performance Plan (CPP) or any pay for accrued, but unused, time
off under Cerner’s separate





--------------------------------------------------------------------------------





CPP or personal time off policy, as may be amended from time-to-time. CPP and
pay for, but unused, time off, if any, shall be paid pursuant to the terms of
those separate plans or policies.
d. Reemployment
If an Eligible Associate is reemployed by Cerner while Severance Benefits are
still payable under the Plan, all such Severance Benefits will cease, except as
otherwise specified by the Plan Administrator, in its sole discretion.
Section 7. Plan Administration
a. Plan Administrator
The Plan is administered by Cerner, which is the Plan Administrator under the
Employee Retirement Income Security Act of 1974 ("ERISA"). It is the
responsibility of the Plan Administrator to ensure that the Plan is administered
in accordance with its terms. It is also the responsibility of the Plan
Administrator to explain any rights and benefits that an Eligible Associate may
have under the Plan and to answer any questions which an Eligible Associate may
have. The Plan Administrator maintains all documents which comprise the Plan and
annual filings, if any, which are prepared for the Plan. If you have any
questions regarding the Plan, you should review these available documents. The
Plan Administrator may, but is not required to, adopt rules and regulations of
uniform applicability in its interpretation and implementation of the Plan. The
Plan Administrator may require each Eligible Associate to submit, in such form
as it shall deem reasonable and acceptable, proof of any information which the
Plan Administrator finds necessary or desirable for the proper administration of
the Plan.
b. Exclusive Discretion
The Plan Administrator has full and complete discretionary authority to
determine eligibility for benefits under the Plan and to construe and interpret
the terms of the Plan. In making any decision or resolving any disputes, the
Plan Administrator shall have full and complete discretionary authority to (i)
construe and interpret the provisions of the Plan and to determine the right of
any person to any interest in or eligibility for any benefit under the Plan, and
(ii) make any and all factual determinations necessary to determine the right of
any person to any interest in or eligibility for any benefit under the Plan;
and, no person shall be entitled to any benefit or interest under this Plan if
the Plan Administrator decides in its discretion that there is no entitlement to
that benefit or interest. Decisions of the Plan Administrator shall be final,
binding and conclusive upon all parties.
Section 8. Amendment or Termination
Cerner, acting through its Chief Executive Officer, Chief Financial Officer,
Chief Legal Officer or Chief People Officer, has the right, in its nonfiduciary
capacity, to amend the Plan or to terminate it at any time, prospectively or
retroactively, for any reason or no reason, without notice, including
discontinuing or eliminating benefits; provided, however, that no such amendment
or termination shall affect the right to any unpaid benefit of any Eligible
Associate whose termination date has occurred prior to such amendment or
termination of the Plan and provided further that no amendment or termination
shall occur with respect to the CIC Severance Benefits after the occurrence of a
Change in Control. Accordingly, no Associate has a “legally binding right” (as
that term is used in Treasury Regulations § 1.409A-1(b)(1)) to any benefit or
amount pursuant to this Plan until, if at all, the first to occur of an
Associate’s Non-CIC Severance or a Change in Control and only then is the
Associate entitled to those Severance Benefits, if any, as are provided for in
the Plan at such time.
Section 9. Claims and Appeal Procedure
a. Initial Claim
If benefits under this Plan become due, the Plan Administrator will notify you
as to the amount of benefits you are entitled to, the duration of such benefit,
the time the benefit is to commence and other pertinent information concerning
your benefit. If you have been denied a benefit under the Plan, or if you feel
that the benefit which has been given to you is not accurate, you may file a
claim with the Plan Administrator. If a claim for benefit is denied by the Plan
Administrator, the Plan Administrator shall provide you with written or
electronic notification of any adverse benefit determination within ninety (90)
days after receipt of the claim unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written or electronic notice indicating the special
circumstances and the date by which a final decision is expected to be rendered
shall be furnished to you. In no event shall the period of extension exceed one
hundred eighty (180) days after receipt of the claim. The notice of denial of
the claim shall set forth:
1.
The specific reason or reasons for the adverse determination;

2.
Reference to the specific plan provisions on which the determination is based;

3.
A description of any additional material or information necessary for you to
perfect the claim, and an explanation of why such material or information is
necessary; and






--------------------------------------------------------------------------------





4.
A description of the Plan's review procedures and the time limits applicable to
such procedures, including a statement of your right to bring a civil action
under ERISA section 502(a) following an adverse benefit determination on review.

You (or your duly authorized representative) may review pertinent documents and
submit issues and comments in writing to the Plan Administrator. If you fail to
appeal such action to the Plan Administrator in writing within the prescribed
period of time described in the next section, the Plan Administrator's adverse
determination shall be final, binding and conclusive.
b. Appeal
In the event of an adverse benefit determination, you may appeal the adverse
determination by giving written notice to the Plan Administrator within sixty
(60) days after receipt of the notice of adverse benefit determination. The Plan
Administrator may hold a hearing or otherwise ascertain such facts as it deems
necessary and shall render a decision which shall be binding upon both parties.
The appeal procedure shall:
1.
Provide you at least 60 days following receipt of a notification of an adverse
benefit determination within which to appeal the determination;

2.
Provide you the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits;

3.
Provide that you shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to your claim for benefits; and

4.
Provide for a review that takes into account all comments, documents, records,
and other information submitted by you relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

The decision of the Plan Administrator shall be made within sixty (60) days
after the receipt by the Plan Administrator of the notice of appeal, unless
special circumstances require an extension of time for processing, in which case
a decision of Cerner shall be rendered as soon as possible but not later than
one hundred twenty (120) days after receipt of the request for review. If such
an extension of time is required, written or electronic notice of the extension
shall be furnished to you prior to the commencement of the extension. The
decision of the Plan Administrator shall be provided in written or electronic
form to you and shall include the following:
1.
The specific reason or reasons for the adverse determination;

2.
Reference to the specific plan provisions on which the benefit determination is
based;

3.
A statement that you are entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits. Whether a document, record, or
other information is relevant to a claim for benefits shall be determined by
reference to DOL Regulation Section 2560.503-1 (m)(8); and

4.
A statement describing any voluntary appeal procedures offered by the Plan and
your right to obtain the information about such procedures, and a statement of
your right to bring an action under ERISA section 502(a).

Section 10. Statement of ERISA Rights
The following statement is required by federal statute. Certain portions of this
statement may not apply to your particular situation or to this Plan.
a. Information About This Plan and Your Benefits
If you become a participant in the Cerner Corporation Enhanced Severance Pay
Plan you are entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 (ERISA). ERISA provides that all Plan
participants shall be entitled to:
•
Examine, without charge, at the Plan Administrator's office and at other
specified locations, the Plan documents and, if any, copies of all documents
filed by the Plan with the U.S. Department of Labor, such as detailed annual
reports and plan descriptions.

•
Obtain copies of all Plan documents and other plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

•
Receive a summary of the Plan's annual financial report, if one is required to
be prepared. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report if an annual report is
required to be filed with the Department of Labor.






--------------------------------------------------------------------------------





b. Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called "fiduciaries" of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
c. Enforce Your Rights
If your claim for a Plan benefit is denied in whole or in part you must receive
a written explanation of the reason for the denial. You have the right to have
the Plan review and reconsider your claim. Under ERISA, there are steps you can
take to enforce the above rights. For instance, if you request materials from
the Plan and do not receive them within 30 days, you may file suit in a federal
court. In such a case, the court may require the Plan Administrator to provide
the materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If you have a claim for benefits which is denied or ignored,
in whole or in part, you may file suit in a state or federal court. If it should
happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
d. Assistance with Your Questions
If you have any questions about this Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits and Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits and Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210.
Section 11. Additional Information
a. Name and Address of Plan Sponsor and Plan Administrator
The name and address of the Plan Sponsor and the Plan Administrator is:


Cerner Corporation
2800 Rockcreek Parkway
North Kansas City, MO 64117
EIN: 43-1196944
Telephone: (816) 201-1024


b. Type of Administration
The Plan is administered by Cerner Corporation
c. Plan Number
The Plan number is 513
d. Plan Year
The Plan Year ends on December 31
e. Agent For Service of Legal Process
Service of legal process may be made upon the Plan Sponsor (which is also the
Plan Administrator) at the above address.
f. Plan Costs
Plan costs are paid by Cerner. The Plan is funded out of Cerner's general
assets.
g. Insurance
Benefits provided by this Plan are not insured by the Pension Benefit Guaranty
Corporation under Title IV of ERISA because the insurance provisions under ERISA
are not applicable to the Plan.





--------------------------------------------------------------------------------





Section 12. Governing Law
This Plan is an "employee welfare benefit plan" within the meaning of Section
3(1) of ERISA and it shall be interpreted, administered, and enforced in
accordance with that law. To the extent that state law is applicable, the
statutes and common law of the State of Missouri, excluding any that mandate the
use of another jurisdiction's laws, shall apply. Without limiting the generality
of this Section 12, it is intended that the Plan comply with Section 409A of the
Code, and, in the event that this Plan is determined to be a "deferred
compensation plan" within the meaning of Section 409A(d)(1) of the Code, Cerner
shall, as necessary, adopt such conforming amendments as are necessary to comply
with Section 409A of the Code.
Section 13. Basis of Payments to and From the Plan
The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of Cerner
Section 14. Limitation on IRC Section 280G Parachute Payments
In the event that any Severance Benefit payment to be made under this Plan would
cause an Eligible Associate to be liable for any excise tax under Code section
4999(a), the aggregate amount of such Severance Benefit shall be reduced by the
minimal amount necessary such that the Eligible Associate is no longer subject
to such excise tax. Any determination or calculation made by Cerner relating to
this Section 14, including, but not limited to, any calculation of an Eligible
Associate's "base amount" as defined in Code section 280G(b)(3), or an Eligible
Associate's anticipated "parachute payment," as defined in Code section
280G(b)(2), shall be final, conclusive and binding on the Eligible Associate
Section 15. Construction
Where the context so indicates, the singular will include the plural and vice
versa. Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan. Unless the context clearly
indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.







--------------------------------------------------------------------------------





Exhibit A
Severance Matrix Effective October 1, 2017
Years of Service Role Level
Less than 2 Years
Severance Weeks
>2, less than 5 Years
Severance Weeks
>5, less than 10 Years
Severance Weeks
>10 Years
Severance Weeks
Executive Committee / Executive Officers[1] / EVP
16
24
36
52
Senior Vice President
13
20
30
42
Vice President
10
16
24
32
Senior Director
8
14
21
28
Director
6
12
18
24
Levels[*] 2 and 3
4
8
12
16
Levels[*] 4 and 5
3
6
9
12
Levels[*] 6, 7 and 8
2
4
6
8

[1] "Executive officer" shall have the meaning ascribed to such term in Rule
3b-7 promulgated under the Securities Exchange Act of 1934, as amended, and
shall include those persons designated as "executive officers" by the Cerner
Corporation Board of Directors from time to time.
[*] Until this Exhibit A is otherwise amended, for the purpose of determining
Severance Weeks under this Severance Matrix, the applicable level is the level
the Associate held on October 1, 2017.





